389 S.E.2d 113 (1990)
326 N.C. 264
James Perry HENDRICKS
v.
Julia Ann HENDRICKS.
No. 22P90.
Supreme Court of North Carolina.
February 7, 1990.
Alley, Hyler, Killian, Kersten, Davis & Smathers, Asheville, for plaintiff.
Roberts, Stevens & Cogburn, Asheville, for defendant.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of February 1990."